Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  species A in the reply filed on 06/23/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Iida et al (PG pub 20130288120)
Regarding claim 1 and 10, Iida et al teaches a polyimide resin as a film comprising a modifier and modified polyimide [para 11-17 68]. Since the polyimide resin includes all the components as a layer, the polyimide is considered to be in at least a partial area of the composite encapsulant material where the at least partial area is an edge of the composite encapsulant material
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429).
Regarding claim 1 and 4, Iida et al teaches a polyimide resin as a film comprising a modifier and modified polyimide [para 11-17 68]. Since the polyimide resin includes all the components as a layer, the polyimide is considered to be in at least a partial area of the composite encapsulant material.

Iida et al teaches the claimed limitation, but Iida et al does not teach the material of a modifier and modified polyimide.
Kernander et al teaches a back sheet having a outer layer comprising FEP and fluorine containing  polyimide [para 27]. It is noted the fluorine containing polyimide including the fluorine containing linear polymide.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the modifier and modified polyimide of  Iida et al to be FEP and or fluorine containing  polyimide for high mechanical toughness as well as high dielectric strength and improving adhesive [para 32 39 of Lee et al].Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fluorine containing  polyimide of modified Iida et al to be the fluorine containing linear polymide since the fluorine containing polymide including the fluorine containing linear polymide and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).
Or alternatively, 
Lee teaches the polyimide including FEP dispersed therein [abstract para 39]
Kernander et al teaches a back sheet having a outer layer comprising fluorine containing  polyimide [para 27]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the modifier and modified polyimide of  Iida et al to be FEP and fluorine containing  polyimide as taught by Lee et al and Kernander et al for high mechanical toughness as well as high dielectric strength and improving adhesive [para 32 39 of Lee et al].Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fluorine containing  polyimide of modified Iida et al to be the fluorine containing linear polymide since the fluorine containing polymide including the fluorine containing linear polymide and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).
Regarding claim 10, modified Iida et al teaches the at least partial area comprising an edge area of the composite material (polyimide layer is a layer with an edge area).
Claim(s) 2-3  are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Yu et al (PG Pub 20090165290).
Regarding claim 2, 3, Iida et al teaches the claimed limitation as set forth above, but Iida et al does not teach the auxiliary agent.
Yu et al teaches  mixture of Polyimide and PET would provide the sealing properties [para 68].
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to  have the PET component into polyimide resin the Iida et al for sealing properties or insulation properties.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and further in view of Yu et al (PG Pub 20090165290).
Regarding claim 2-3, modified Iida et al teaches the claimed limitation as set forth above, but Iida et al does not teach the auxiliary agent.
Yu et al teaches  mixture of Polyimide and PET would provide the sealing properties [para 68].
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to  have the PET component into polyimide resin the Iida et al for sealing properties or insulation properties.

Claim(s) 5-6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and further in view of Cheng et al (PG pub 20180282577)
Regarding claim 5-6, Modified Iida et al teaches the polyimide layer including tetramethyldisoloxane and being used as an adhesive layer [para 32 117, Iida et al] and claimed modified polyimide and modifier as set forth above, but modified Iida et al does not teach the amount of each component. It is noted that  changing the amount of polymide would affect the amount of other components.
Cheng et al teaches the adhesiveness of the polyimide  would be controlled by controlling the amount of the polyimide [para 146].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of polyimide, FEP, tetramethyldisiloxane fluorine containing linear polyimide to arrive the claimed range by controlling the amount of polyimide for improving the adhesiveness [para 146].

Regarding claim 7, 9, modified Iida et al teaches the claimed limitation as set forth above, but modified Iida et al does not teach a polymer material.
Kernander et al teaches a backsheet for the solar cells including a PVF layer, second outer layer which is made of polyimide and EVA layer where these layers are bonded together [fig 1].
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to have the polyimide layer of modified Iida et al to be bonded to EVA layer of Kernander et al for effective protection [para 12].
Claim(s) 5-6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and further in view of Goshima et al (PG Pub 20110213075) and Cheng et al (PG pub 20180282577) 
Regarding claim 5-6, Modified Iida et al teaches the polyimide layer including tetramethyldisoloxane and being used as an adhesive layer [para 32 117, Iida et al] and claimed modified polyimide and modifier as set forth above, but modified Iida et al does not teach the amount of each component. It is noted that  changing the amount of polymide would affect the amount of other components.
Lee et al teaches the amount of the FEP being 10% [para 29].
Goshima et al teaches a polyimide inclyding 0-20% of tetramethyldisiloxane [para 33]

Cheng et al teaches the adhesiveness of the polyimide  would be controlled by controlling the amount of the polyimide [para 146].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the amount of FEP and tetramethyldisiloxane of modified Iida et al to be the same of Lee and Goshima et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of polyimide, FEP, tetramethyldisiloxane fluorine containing linear polyimide to arrive the claimed range by controlling the amount of polyimide for improving the adhesiveness [para 146].

Regarding claim 7, 9, modified Iida et al teaches the claimed limitation as set forth above, but modified Iida et al does not teach a polymer material.
Kernander et al teaches a backsheet for the solar cells including a PVF layer, second outer layer which is made of polyimide and EVA layer where these layers are bonded together [fig 1].


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and Cheng et al (PG pub 20180282577) and further in view of Murakami et al (PG Pub 20030091842).
Regarding claim 8, modified Iida et al teaches the EVA being attached to the polyimide layer as set forth above, but modified Iida et al does not teach the laminated is a coextruded film.
Murakami et al teaches the polyimide laminates being formed by coextruded or coextruded polyimide multiple films.
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to have the polyimide film and the EVA layer of modified Iida et al to be  coextruded films  as taught by Murakami et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim(s)1, 7, 9, 10-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918, English translation is provided) and in view of Iida et al (PG pub 20130288120).
Regarding claim 1, 10-11, 20, Saita et al teaches PV module comprising a composite encapsulating layer including layer 13a, 13b and 20, a group of a solar cell string encapsulated by the composite material [fig 2].
Saita et al teaches the layer 20 being made of polyimide which is considered to be the high insulation material for adhesive [para 34] which is in at least a partial area of the composite  encapsulant material, but Saita et al does not teach the material of high insulation material.

Iida et al teaches a polyimide resin as a film comprising a modifier and modified polyimide [para 11-17 68].
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to modify the material of the polyimide layer of Saita et al to be included a modifier and modified polyimide for adhesiveness and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 7, 9, 17, 19, modified Saita et al teaches layer 20 being bonded to the EVA layer 13a, b [fig 2 para 28, 31, Saita et al]
Claim(s)2, 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918, English translation is provided) and Iida et al (PG pub 20130288120) and further in view of Yu et al (PG Pub 20090165290).
Regarding claim 2-3, 12-13, modified Saita et al teaches the claimed limitation as set forth above, but Iida et al does not teach the auxiliary agent.
Yu et al teaches  mixture of Polyimide and PET would provide the sealing properties [para 68].
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to  have the PET component into polyimide resin the Iida et al for sealing properties or insulation properties.

Claim(s) 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918, English translation is provided) and Iida et al (PG pub 20130288120), and further in view of Kernander et al (PG pub 20060234038)  or alternatively of Lee et al (PG pub 20050096429).
Regarding claim 4, 14, modified Saita et al teaches a polyimide resin as a film comprising a modifier and modified polyimide and the polyimide layer including tetramethyldisoloxane [para 11-17 68, Iida et al] , but modified Saita et al does not teaches the component of the high insulation material as claimed.

Kernander et al teaches a back sheet having a outer layer comprising FEP and fluorine containing  polyimide [para 31]. It is noted the fluorine containing polyimide including the fluorine containing linear polymide.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the modifier and modified polyimide of modified Saita et al to be FEP and or fluorine containing  polyimide for high mechanical toughness as well as high dielectric strength and improving adhesive [para 32 39 of Lee et al].Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fluorine containing  polyimide of modified Iida et al to be the fluorine containing linear polymide since the fluorine containing polymide including the fluorine containing linear polymide and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).
Or alternatively, 
Lee teaches the polyimide including FEP dispersed therein [abstract para 39]
Kernander et al teaches a back sheet having a outer layer comprising fluorine containing  polyimide [para 31]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the modifier and modified polyimide of  modified Saita et al to be FEP and fluorine containing  polyimide as taught by Lee et al and Temchenko et al for high mechanical toughness as well as high dielectric strength and improving adhesive [para 32 39 of Lee et al].Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fluorine containing  polyimide of modified Iida et al to be the fluorine containing linear polymide since the fluorine containing polymide including the fluorine containing linear polymide and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).

Claim(s) 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918) and Iida et al (PG pub 20130288120), and Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and further in view of Cheng et al (PG pub 20180282577)
Regarding claim 5-6, 15-16, Modified Saita et al teaches the polyimide layer including tetramethyldisoloxane and being used as an adhesive layer [para 32 117, Iida et al] and claimed modified polyimide and modifier as set forth above, but modified Saita et al does not teach the amount of each component. It is noted that  changing the amount of polymide would affect the amount of other components.
Cheng et al teaches the adhesiveness of the polyimide would be controlled by controlling the amount of the polyimide [para 146].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of polyimide, FEP, tetramethyldisiloxane fluorine containing linear polyimide to arrive the claimed range by controlling the amount of polyimide for improving the adhesiveness [para 146].
Claim(s) 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918) and Iida et al (PG pub 20130288120), and Kernander et al (PG pub 20060234038) or alternatively of Lee et al (PG pub 20050096429) and further in view of Goshima et al (PG Pub 20110213075) and Cheng et al (PG pub 20180282577) 

Regarding claim 5-6, 15-16 Modified Iida et al teaches the polyimide layer including tetramethyldisoloxane and being used as an adhesive layer [para 32 117, Iida et al] and claimed modified polyimide and modifier as set forth above, but modified Iida et al does not teach the amount of each component. It is noted that  changing the amount of polymide would affect the amount of other components.
Lee et al teaches the amount of the FEP being 10% [para 29].
Goshima et al teaches a polyimide inclyding 0-20% of tetramethyldisiloxane [para 33]

Cheng et al teaches the adhesiveness of the polyimide  would be controlled by controlling the amount of the polyimide [para 146].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the amount of FEP and tetramethyldisiloxane of modified Iida et al to be the same of Lee and Goshima et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of polyimide, FEP, tetramethyldisiloxane fluorine containing linear polyimide to arrive the claimed range by controlling the amount of polyimide for improving the adhesiveness [para 146].


Claim(s) 8, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saita et al (WO2012114918, English translation is provided) and Iida et al (PG pub 20130288120) further in view of Murakami et al (PG Pub 20030091842).
Regarding claim 18, modified Iida et al teaches the EVA being attached to the polyimide layer as set forth above, but modified Iida et al does not teach the laminated is a coextruded film.
Murakami et al teaches the polyimide laminates being formed by coextruded or coextruded polyimide multiple films.
It would have been obvious to one of ordinary skill in the art at the time at the invention was filed to have the polyimide film and the EVA layer of modified Iida et al to be coextruded films  as taught by Murakami et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726